Title: C. W. F. Dumas to Benjamin Franklin: A Translation, 13 September 1778
From: Dumas, Charles William Frederic
To: Franklin, Benjamin,Lee, Arthur,Adams, John


      
       Gentlemen
       The Hague, 13 September 1778
      
      Although today is not post-day, I will begin by informing you that, after a long session yesterday, the Assembly of Holland has finally resolved that as long as France and Britain are at war and in addition to the squadron in the West Indies, it would increase the Republic’s forces by 32 ships of the line and frigates, and 8,000 crewmen, to serve in Europe, mainly in the Channel and the North Sea. Of these 32 vessels, part will be ready by next January and the rest during the course of the next year.
      The address by the Bourse of Amsterdam has arrived and will be the topic of the next deliberations. The Assembly will thus be in session a few more days.
      They told the Grand Pensionary that they would expect some vigorous démarches by both the government and an important personage, not only on the demands to be made, but also on the most effective means of compelling the English to allow the Republic to observe the most exact neutrality and on the orders to be given to captains of warships in this regard. In response to the Grand Pensionary’s evasions on this head, they told him very frankly that the party that would frustrate this legitimate expectation would be declaring itself manifestly in favor of England and would be an English Party, ready to sacrifice the Dutch to the British. I heard all this from good sources.
      
      
       15 September 1778
      
      The address has been read, both in the assembly of Their High Mightinesses and in that of Holland, and continues to be under serious consideration.
      There is more. Rotterdam is finally waking up: a similar address was received from a number of merchants of that city. Those of Dort are also complaining. As a matter of fact, several of their vessels were seized and then returned, but they had to spend 300 pounds sterling which they demand as justice. The Republic’s envoy in London sent here the names of 3 vessels which were returned by Britain, but among those, one cannot properly be called restored since it was taken back by a Dutch warship, Captain van Braam. He also wrote that he had made remonstrances to the London Court against such captures as being contrary to the principles of the law of nature and nations, adding that he will suspend further action in that vein and tone until he is sure that his superiors approve. One could say that he has some doubts as to whether they wish the Dutch subject to be treated by the British according to these principles.
      All this, gentlemen, greatly embarrasses and distresses the English party here.
      
      
       16 September 1778
      
      I have just received, gentlemen, your letters dated the 9th and 10th of this month. I immediately went to the Grand Facteur (where I am received at all hours of the day, like a child of the House). He is very pleased with the letter. While reading the passage concerning your previous démarche, he said this is worth gold, and our friend will be able to make much of it. I am going to make a copy and leave it with our Friend, after having shown him the original.
      In addition to the Amsterdam address, there arrived this morning a delegation from Amsterdam’s Chamber of Commerce to meet with the Prince on the same subject.
      
      
       17 September 1778
      
      A second address from Rotterdam has arrived. It comes from a single merchant named Dubbel de Mutz, but it is the strongest of them all, and rather curious for the details it reveals. Here is the one I was told of. The masters of Dutch ships taken to England must undergo, on the spot and as if they were criminals, interrogatories of 30 pages in folio that ask them to tell everything they ever did, at home and at sea, since their birth; the voyages they have made, and in what capacity; the merchandise or cargo aboard the vessels they were on during their entire life. Their High Mightinesses are requested to let the King of England know in no uncertain terms that he cannot interfere in the affairs of their subjects. The issue of the captures will be seriously considered tomorrow, together with the addresses they have given rise to. If the resolution adopted is not strong enough to force the British to respect the Dutch flag, Amsterdam will urge that there be none, for a feeble resolution would only make the British even more insolent.
      Since the Grand Facteur wished to have a copy of the address of the Amsterdam merchants, I procured it for him and he had it copied by his secretaries. It is 15 pages in folio, strong in content, but moderate in form. I have to return it in an hour, otherwise I would have made a copy for myself. The principles on which it is based are those of the law of nature and nations, natural equality, and the treaty between Great Britain and Holland of 1/11 December 1674 and 30 December 1675, concluded at the time by the British for their own protection, while Holland was at war with France. It asks Their High Mightinesses to attend promptly and effectively to the security of this country’s commerce, not only through the serious representations to the British Court for past excesses in order to bring them to an end, but also through a sufficient force of men-of-war, &c.
       
      
       18 September 1778
      
      The resolution taken today by the States of Holland to make stronger representations and to protect the country’s trade is satisfactory. This is what time allows me to add today. I left my letter open until the last moment, in order to be able to report this important news.
      I am with the most respectful devotion, gentlemen, your very humble and very obedient servant
      
       Dumas
      
      
       Everyone here, even the Prince, thinks that the British behavior is intolerable.
      
     